Fourth Court of Appeals
                                       San Antonio, Texas
                                              April 21, 2015

                                          No. 04-15-00229-CV


                               IN RE SILVERLEAF RESORTS, INC.

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

       On April 15, 2015, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court no later than May 5, 2015. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

           Relator’s motion for temporary relief remains pending before this court.

           It is so ORDERED on April 21, 2015.

                                                                                    PER CURIAM



           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2014-CI-01846, styled Meggan Perez, Valerie Perez, Mary F. Perez and
Laurencio Perez, Individually v. Silverleaf Resorts – Hill Country Resort; The Underwood Group, Inc.; MZ
Flooring & Painting; Longhorn Concrete Co.; Abel Perez and Maria Perez, pending in the 285th Judicial District
Court, Bexar County, Texas, the Honorable David A. Canales presiding.